Exhibit 10.2
 
SECOND AMENDMENT TO SENIOR SECURED NOTES AND SUBSCRIPTION AGREEMENT
 
THIS SECOND AMENDMENT TO SENIOR SECURED NOTES AND SUBSCRIPTION AGREEMENT (this
“Second Amendment”) is made and entered into as of June 24, 2009 (the “Effective
Date”) by and among ADVANCE NANOTECH, INC. (the “Company”) and the holder
identified herein (the “Holder”), and is made with reference to the following:
 
A.           Company and Holder have entered into a Senior Secured Note, a
Subscription Agreement and a First Amendment to Senior Secured Notes and
Subscription Agreement (as the same may hereafter be amended, modified, extended
and/or restated from time to time, the “Senior Note Agreements”).
 
B.           Company has requested that Holder modify the Senior Note Agreements
to reflect an increase in the maximum amount from $1,000,000 to $3,000,000 an
extension of the expiration date from June30, 2009 to August 31, 2009 and
authorization to add an optional conversion feature at the sole discretion of
the Company.
 
C.            The addition of a provision authorizing the Company’s Board of
Directors to reduce its total current membership from 9 to 5, of which one (1)
shall be an individual nominated by the Holders.
 
D.           Holder has agreed to amend the Senior Note Agreements as set forth
below and in connection with the execution and delivery of this Second
Amendment.
 
 NOW, THEREFORE, in consideration of the premises and the agreements, conditions
and covenants contained herein and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.           Terms Defined in Senior Note Agreements.  All capitalized terms
used in this Second Amendment and not otherwise defined herein shall have the
meanings assigned to them in the Senior Note Agreements.
 
2.           For purposes hereof, “Effective Date” means June 24, 2009.
 
3.           Effective as of the Effective Date, Paragraph 1 of the Senior
Secured Note, as amended by the First Amendment, shall be deleted in its
entirety and replaced with the following:
 
FOR VALUE RECEIVED, ADVANCE NANOTECH, INC., a Delaware corporation (hereinafter
called “Borrower” or the “Company”), hereby promises to pay to the holders
identified in Annex A (the “Holders”), at the respective address set forth in
Annex A hereto, or order, without demand, the principal amount, as set forth
opposite each Holder’s respective name in Annex A hereto, up to a maximum
aggregate principal amount of $3,000,000 (the “Principal”), with accrued and
unpaid interest thereon, on August 31, 2009 (the “Maturity Date”), if not paid
sooner.
 
4.           Effective as of the Effective Date, the Subscription Agreement
shall be modified to reflect a maturity date of August 31, 2009 under both
Option 1 and Option 2.
 
1

--------------------------------------------------------------------------------


 
5.           Effective as of the Effective Date, Section 1.5 of the Senior
Secured Note, as amended by the First Amendment, shall be added as follows:
 
Section 1.5.       Convertibility.  At the election of the Company in its sole
discretion and upon the satisfactory completion of certain events as described
in this Section 1.5, the principal and interest accrued through the date of
conversion under the Senior Secured Notes at any time prior to the Maturity
Date, shall be convertible into common shares of the Company at a per share
price equal to $0.05 ten days from notice being provided by the Company to the
Holder of its intention to do so.
 
If Holder is also a holder of 8% Senior Secured Convertible Notes and Warrants,
then such Holder hereby agrees to conversion of the principal and interest
accrued through the date of conversion of Holder’s 8% Senior Secured Convertible
Notes  and agrees to waive price protection provisions as set forth in Article
II Section 2.1(c)D of the 8% Senior Secured Convertible Note and Section 3.4 of
the Common Stock Purchase Warrant upon execution of this Second Amendment. At
the election of the Company,  and upon satisfactory completion of certain events
as described in this section 1.5, Holder will convert amounts owing under the 8%
Senior Secured Convertible Notes and Warrants to common shares based on the
following conversion prices:



 
Conversion
Price
 
Amounts up to 200% of the principal amount of such Holder’s investment in the
Senior Secured Note
 
 
$0.05
Remaining amounts of 8% Senior Secured Convertible Notes and Warrants
 
$0.15
   

 


 
 By way of example, for every $1.00 subscribed in the Senior Secured Note (which
is convertible at the Company’s election at $.05 per share) the equivalent of
$2.00 in the 8% Senior Secured Convertible Notes and Warrants will also convert
at $.05. Such Waiver and Conversion Agreement shall become effective only upon
satisfaction of the provisions set forth in Section 1.5(a) through 1.5(c).
 
The amounts owing to Holders under the Senior Secured Notes and Holders who are
also holders of 8% Senior Secured Convertible Notes and Warrants shall be
convertible as set forth above upon completion of all of the following:
 
1.5(a)                      Delivery of notice of the Company’s election to
convert the amounts outstanding under the Senior Secured Notes
 
1.5(b)                      Evidence of receipt of consent from 100% of the
lenders in the 8% Senior Secured Convertible Notes and Warrants to waive all
price protection provisions as set forth in both the 8% Senior Secured
Convertible Notes and Warrants
 
2

--------------------------------------------------------------------------------


 
1.5(c)                      Evidence of receipt of conversion notices for at
least 75% of all 8% Senior Secured Convertible Notes
 
6.            Effective on the Effective Date, Section 3.7 of the Senior Secured
Note, as amended by the First Amendment, shall be deleted and replaced in its
entirety with the following:
 
3.7          Board Composition.  Within 10 days of the earlier of (i) completion
of receipt of subscriptions for $3,000,000 of Senior Secured Notes, including
amounts already funded under the Senior Secured Notes or (ii) July 31, 2009, the
Company shall take all actions necessary and within its authority under the
Company’s existing corporate bylaws to reduce the number of current members of
its Board of Directors to  five (5), until which time  one (1) member is
appointed by majority vote of the Holders of Senior Secured Notes,  after which
the Company will reduce the number of existing members to four so as to have a
total board membership of five. In the event that the Company is unable to
satisfy this condition within the time period stipulated due to circumstances
beyond the Company’s control, including but not limited to requirements set
forth in the Company’s corporate bylaws, it shall proceed with the fulfillment
of this condition at the earliest possible time.
 
7.           Conditions Precedent.  The satisfaction of the following shall be
conditions precedent to the effectiveness of this Amendment:
 
7.1         Amendment.  Lender shall have received this Amendment, duly executed
by Borrower.
 
8.           Full Force and Effect.  Except as amended hereby, the Senior Note
Documents shall remain unaltered and in full force and effect.
 
9.           Counterparts.  This First Amendment may be executed in multiple
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute but one and the same instrument.
 
10.         Governing Law.  This First Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment by
their respective duly authorized officers as of the date first above written.


 
“COMPANY”
          ADVANCE NANOTECH INC, a Delaware corporation          
 
By:
/s/ Thomas P. Finn     Name:  Thomas P. Finn     Its: Chief Financial Officer  
                  “HOLDER”              {                 }                    
By:    /s/ Kevin McGrath     Name:    Kevin McGrath             Ingalls & Snyder
LLC             By:  /s/ Thomas O. Boucher     Name:   Thomas O. Boucher    
Its:   Manager  

 
3